Citation Nr: 0623054	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected post-traumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.  He served in Vietnam and was awarded the Purple Heart 
Medal.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, established 
service connection for hearing loss and PTSD and assigned 
initial noncompensable (zero percent) ratings for both 
disabilities.

Issues not on appeal

The August 2004 rating decision also granted service 
connection for tinnitus, evaluated as 10 percent disabling.  
In addition, all of the disabilities were assigned effective 
dates of March 24, 2004.  The veteran's notice of 
disagreement (NOD) only addressed the initial ratings 
assigned for his hearing loss and PTSD.  Consequently, these 
are the only issues over which the Board currently has 
jurisdiction.  


FINDINGS OF FACT

1.  Audiological findings indicate Level II hearing for the 
right ear, and Level III hearing for the left ear.

2.  The medical and other evidence of record indicates the 
veteran's PTSD is manifest by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.

3.  The evidence does not show that either the veteran's 
hearing loss or PTSD is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

2.  The criteria for 10 percent disability rating for the 
veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).

3.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that both his hearing loss 
and PTSD are of such severity as to warrant compensable 
ratings.  After careful consideration of the record, and for 
the reasons stated below, the Board finds that the evidence 
of record does not warrant a compensable rating for the 
hearing loss, but does warrant a rating of 10 percent for the 
PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Here, the veteran was sent notification prior to the August 
2004 rating decision by the form of an April 2004 letter 
which addressed his then claims of service connection for 
hearing loss and PTSD.  The veteran was subsequently sent 
additional correspondence in September 2004 regarding his 
claims for higher initial ratings, which the Board notes was 
prior to the December 2004 statement of the case (SOC) in 
this case.  See Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  For the reasons detailed below, the Board 
finds that, through these letters, the veteran has been amply 
informed of what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The September 2004 letter stated that 
the veteran may submit evidence showing that his service-
connected hearing loss and PTSD had increased in severity.  
In addition, the letter stated that the evidence must show 
that "your service-connected condition had gotten worse."  
Moreover, the letter provided examples of evidence which 
could support the claims, including a statement from the 
veteran's doctor, and any treatment records pertinent to the 
service-connected conditions.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  Both the April 
2004 and September 2004 VCAA letters contained language to 
the effect that VA would obtain relevant records from VA or 
other Federal agency or department, and that they would 
request such records from private sources.  Moreover, these 
letters stated that VA would provide a medical examination or 
get a medical opinion if they decided it was necessary to 
make a decision on the veteran's claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  Both the April 2004 and September 2004 
VCAA letters noted above contained language indicating the 
veteran should identify any relevant evidence he wanted VA to 
request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
both letters informed the veteran that while VA would request 
private records, it was ultimately his responsibility to make 
sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the April 2004 VCAA 
letter informed the veteran that he should "[s]end us any 
medical reports you have," and that he should "submit any 
evidence or records that you think may be helpful."  In 
addition, the September 2004 VCAA letter informed the veteran 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  
This letter also informed the veteran that "[i]f you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  Further, as noted in the preceding 
paragraph, both letters informed the veteran that while VA 
would request private records, it was ultimately his 
responsibility to make sure VA received the evidence.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board observes that elements (1) through (3) are not in 
dispute in this case.  Element (4), degree of disability, is 
in dispute, and was addressed by the September 2004 VCAA 
letter.  As noted in the Introduction, the veteran has not 
disagreed with the effective date [element (5)] assigned for 
his hearing loss and/or PTSD.  

As is discussed in detail below, the Board is granting the 
veteran an increased rating for his service-connected PTSD.  
It is not the Board's responsibility to assign an effective 
date therefor.  The Board is confident that before an 
effective date is assigned appropriate Dingess notice will be 
furnished to the veteran.  

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is already of 
record; the veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Further, he has been accorded examinations which evaluated 
the severity of both his hearing loss and PTSD.  He has not 
asserted that either disability has increased in severity 
since the last VA examination.  Moreover, he indicated that 
he did not want a Board hearing in conjunction with this 
case.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, and, 
as noted in the preceding paragraph, he has reported that he 
does not want a Board hearing in conjunction with this 
appeal.  

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

Specific schedular criteria will be set forth in connection 
with the individual issues on appeal, below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7 (2005).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.  Both the veteran's hearing loss and PTSD claims 
are from the assignment of initial ratings following the 
establishment of service connection.  Therefore, in the 
adjudication that follows, the Board will consider whether 
"staged ratings" are appropriate.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Specific schedular criteria

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (2005).

Analysis

In this case, the veteran was accorded a VA audiological 
evaluation in August 2004, which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
30
40
60
65
65
58
LEFT
25
35
80
75
70
60

Speech recognition scores were 94 percent for the right ear, 
and 90 percent for the left ear. 

Initially, the Board notes that both ears show that the 
puretone threshold at 1000 Hertz is less than 55 decibels; 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are not 55 decibels or more.  Further, the 
average puretone threshold at 1000 Hertz is in excess of 30 
decibels for both ears.  Accordingly, Table VIa is not for 
consideration in the instant case.  See 38 C.F.R. § 4.86 
(2005).

Applying the law to the facts of this case, the Board 
observes that the August 2004 audiological findings 
correspond to Level II hearing for the right ear under Table 
VI, and Level III hearing for the left ear.  These findings, 
in turn, correspond to the current noncompensable rating 
under Table VII.


The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences hearing loss.  Indeed, the 
grant of service connection constitutes recognition on the 
part of VA that such disability exists.  For reasons stated 
above, the Board finds that the hearing loss does not warrant 
a schedular rating.  The Board also observes in passing that 
service connection is also in effect for tinnitus and a 10 
percent disability rating has been assigned therefor.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a 
compensable schedular rating for his service-connected 
hearing loss.  Accordingly, the claim for an initial 
compensable rating must be denied.

Fenderson considerations

In this case, the only competent medical evidence with the 
necessary findings is the August 2004 VA audiological 
examination which is summarized above, and for which the 
Board has determined does not warrant a compensable rating.    
Consequently, there is no basis upon which to award a 
compensable "staged rating."

[The Board observes that outpatient records dated in 2002 
reflect treatment for the veteran's bilateral hearing loss.  
However, while these records describe the general pattern of 
audiometric results, they do not include the specific 
puretone threshold findings at the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz).  
As such, they do not include the necessary findings in order 
to evaluate the service-connected disability pursuant to the 
schedular criteria.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995)]

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  In 
this case, it does not appear that the RO explicitly 
considered whether the veteran's service-connected hearing 
loss warranted an extraschedular evaluation.  Under Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance. However, the Board can address the matter of 
referral of this matter to appropriate VA officials.  See 
also VAOPGCPREC 6-96.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  
Further, there is no indication of any periods of 
hospitalization for hearing loss during the pendency of this 
case.  Moreover, there is no evidence of marked interference 
with employment due to the disability such as to trigger 
consideration of the extraschedular provisions.  According to 
the evidence of record, the veteran successfully worked for 
many years in retail management, and was the manager of a 
college bookstore when he retired in apparently 2002 or 2003.  
In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the veteran's hearing loss for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against a 
showing that the veteran's service-connected hearing loss 
warrants an increased rating. The veteran's claim is 
accordingly denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected PTSD.

Specific schedular criteria

Diagnostic Code 9411 provides that the veteran's PTSD is 
evaluated under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (2005).

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (2005).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

Initially, the Board notes that the record contains little 
evidence indicating that the veteran's PTSD impacts him to 
any significant degree.  In fact, the treatment records 
contain no reference to PTSD, and he specifically stated at 
his August 2004 VA PTSD examination that he has never 
received any psychiatric treatment.  

With respect to occupational functioning, the veteran 
reported at the August 2004 that he worked all his life, with 
the exception of his military service, in retail 
establishments as a manager.  He most recently worked as the 
manager of a college bookstore and retired in 2003having 
retired approximately a year and a half ago.  He also 
reported that his concentration is good, that he was able to 
function well at work, and that he has always been told that 
he is easy to get along with.  Regarding social functioning, 
he has been married for over 40 years.  Although he reported 
that he does not socialize a great deal, he acknowledged that 
he and his wife do have friends through their church and are 
friendly with their neighbors.  Moreover, he reported that he 
is a member of various veterans organizations.

In view of the foregoing, the Board finds that while the 
veteran has been formally diagnosed with PTSD, it has not 
resulted in significant occupational and/or social 
impairment.  

Nevertheless, PTSD symptoms are present.  The veteran 
reported at the August 2004 VA examination that he continued 
to have some intrusive memories of his combat experiences but 
makes an effort to avoid them.  He also reported nightmares 
"every once in a while."  Although he is not particularly 
hypervigilant, he indicated that he has difficulty tolerating 
having someone come up behind him.  As such, he does indicate 
some symptomatology, particularly during periods of 
significant stress.  

Significantly, in the Board's estimation, the examination 
assigned a GAF score of 61, which indicates mild symptoms, or 
some difficulty in social, occupational, or school 
functioning.  

The Board believes that the disability picture here presented 
is congruent with "occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress", which is one of the criteria for the 
assignment of a 10 percent rating.

The veteran does not meet the other criteria for a 10 percent 
rating, "symptoms controlled by continuous medication ".  
The veteran, as noted above is not under treatment for PTSD 
and takes no medication therefor.  However, the criteria in 
the diagnostic code are disjunctive.  See Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met]. 

Accordingly, the Board finds that the veteran more nearly 
approximates the criteria for a compensable rating of 10 
percent.  See 38 C.F.R. § 4.7 (2005).

The Board further finds that the criteria for a 30 percent 
rating for PTSD have not bee met.

The Board acknowledges that the veteran reported at the 
August 2004 examination that he has slept poorly over the 
years, and that he often wakes often during the night.  
Further, as noted in the preceding paragraph, he reported 
that he currently experiences nightmares "every once in a 
while."  Chronic sleep impairment is one of the symptoms 
associated with a 30 percent rating.  He also indicated some 
anxiety.  The veteran reported only occasional nightmares, 
and that he is only occasionally anxious; i.e., these 
symptoms appear to be intermittent rather than chronic.  More 
importantly, as detailed below, none of the other requisite 
symptoms for a rating in excess of 10 percent are present in 
this case.

The August 2004 VA examination found the veteran to be 
extremely pleasant, cooperative, and candid during the 
examination.  His mood was essentially euthymic, his affect 
was full, and there was no evidence of gross memory loss or 
impairment.  The Board further notes that neither this 
examination nor the other evidence of record indicates the 
veteran experiences panic attacks.  Therefore, the 
preponderance of the evidence is against a finding that the 
veteran's PTSD is manifest by depressed mood, panic attacks, 
or memory loss.  The Board also notes that, as stated in the 
preceding paragraph, it appears he experiences at most 
intermittent, as opposed to chronic, sleep impairment and 
anxiety. 

The Board also observes that the August 2004 VA examination 
found the veteran to be very neatly and cleanly dressed; that 
he demonstrated good personal hygiene; that his thought 
content and processes were within normal limits; that there 
was no evidence of delusions or hallucinations; no 
inappropriate behavior was noted; he denied suicidal or 
homicidal ideation; that he was able to perform his 
activities of daily living; and that his speech was linear, 
coherent, and of normal rate and volume.  

In addition to the foregoing, the Board notes that the GAF 
score assigned is congruent with some mild symptoms, or some 
difficulty in social, occupational, or school functioning.  
As such, it appears to be adequately reflected by the 10 
percent criteria of decreased work efficiency and ability to 
perform tasks only during periods of significant stress.  
This finding is further supported by the veteran's account of 
his successful occupational history.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any symptomatology or other aspects of the 
veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a 30 percent or higher rating 
have been approximated, and the veteran has pointed to no 
such pathology.

For these reasons, the Board finds that the symptomatology 
reported by the veteran and reflected in the record is not 
consistent with the assignment of rating of 30 percent or 
more, but is more reflective of occupational and social 
impairment consistent with a 10 percent schedular rating.  

Fenderson considerations

In this case, the only competent medical evidence of record 
to evaluate the severity of the veteran's PTSD is the August 
2004 VA examination.  The veteran himself denied any 
psychiatric treatment at this examination, and there is no 
evidence of such in the outpatient records.  Consequently, as 
with the hearing loss claim, the VA examination is the only 
competent medical evidence for the Board's consideration in 
determining the appropriate disability rating.  As the 
examination findings do not warrant consideration of a rating 
in excess of 10 percent, a higher "staged rating" is 
clearly not warranted in this case.  The 10 percent rating is 
assigned, effective March 24, 2004, the date of service 
connection for PTSD 


Extraschedular evaluation

As with the hearing loss, the record does not reflect the RO 
explicitly determined whether the veteran's service-connected 
PTSD warranted consideration of an extraschedular rating.  

The Board further notes that the veteran has not identified 
an exceptional or unusual disability, nor is there evidence 
of such in the record.  As there is no evidence of 
psychiatric treatment, he clearly has not had frequent 
periods of hospitalization.  Moreover, as detailed above, the 
medical and other evidence of record indicates no more than 
mild occupational impairment due to the PTSD.  Thus, the 
record does not support a finding of marked interference with 
employment due to the service-connected disability.  
Accordingly, the Board finds that referral of the service-
connected PTSD for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

For reasons stated above, the Board concludes that a 
disability rating of 10 percent is warranted for the 
veteran's service-connected PTDSD.  The benefits sought on 
appeal are allowed to that extent.

ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.

Entitlement to an increased disability rating, 10 percent, 
for PTSD is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


